DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Wu on May 7, 2022
The application has been amended as follows: 
Claims 17-20 have been cancelled.

Claim 1 (Currently Amended):  A gas tube of supplying a gas, comprising: 
a porous material body having a hollow tube structure and an empty cavity inside the hollow tube structure, wherein the porous material body is hydrophobic and is made of a porous material with a porosity of at least 50% volume per volume (% v/v) of a total volume of the porous material; and
 a resistant sheath, disposed on the porous material body and surrounding the porous material body, wherein the resistant sheath has a cylindrical sleeve structure wrapping around a whole circumference of the hollow tube structure and extending entirely along a longitudinal direction of the hollow tube structure of the porous material body to fully cover an outer surface of the hollow tube structure with no intervening layer disposed therebetween, wherein the resistant sheath is the outermost layer, is hydrophobic and is made of a polymeric material and includes a plurality of holes penetrating through the resistant sheath.

Allowable Subject Matter

Claims 1-4, 6-12, 14-16, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a gas tube of supplying a gas made of a combination of a porous material body and an empty cavity inside the hollow tube structure where the porous material body is hydrophobic and made of a porosity of at least 50% volume per volume (% v/v) of a total volume of the porous material and a resistant sheath that is located where the hollow tube structure has no intervening layer between the hollow tube structure and the resistant sheath, where the resistant sheath is the outermost layer, is hydrophobic, and is made of a polymeric material and includes a plurality of holes penetrating through the resistant sheath as recited in claim 1. 
Likewise, the prior art of record fails to teach or fairly suggest a gas supply system for supply a gas with at least one gas tube  made of a combination of a porous material body and an empty cavity inside the hollow tube structure where the porous material body is hydrophobic and made of a porosity of at least 50% volume per volume (% v/v) of a total volume of the porous material and a resistant sheath that is located where the hollow tube structure has no intervening layer between the hollow tube structure and the resistant sheath where the resistant sheath is the outermost layer, is hydrophobic and is made of a polymeric material and includes a plurality of holes penetrating through the resistant sheath as recited in claim 9.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716